UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 or o TRANSITION REPORT PURSUANT TO SECTION 13 OF 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-31225 , Inc. (Exact name of registrant as specified in its charter) Tennessee 62-1812853 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 211 Commerce Street, Suite 300, Nashville, Tennessee 37201 (Address of principal executive offices) (Zip Code) (615) 744-3700 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changes since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesT No£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer£ Accelerated FilerT Non-accelerated Filer£ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£ NoT As of July 30, 2007 there were 15,547,063 shares of common stock, $1.00 par value per share, issued and outstanding. Pinnacle Financial Partners, Inc. Report on Form 10-Q June 30, 2007 TABLE OF CONTENTS Page No. PART I – Financial Information: Item 1.Consolidated Financial Statements (Unaudited) 2 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3.Quantitative and Qualitative Disclosures about Market Risk 43 Item 4.Controls and Procedures 43 PART II – Other Information: Item 1.Legal Proceedings 44 Item 1A.Risk Factors 44 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 3.Defaults Upon Senior Securities 44 Item 4.Submission of Matters to a Vote of Security Holders 44 Item 5.Other Information 44 Item 6.Exhibits 45 Signatures 46 FORWARD-LOOKING STATEMENTS Pinnacle Financial Partners, Inc. (“Pinnacle Financial”) may from time to time make written or oral statements, including statements contained in this report which may constitute forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934 (the “Exchange Act”).The words “expect”, “anticipate”, “intend”, “consider”, “plan”, “believe”, “seek”, “should”, “estimate”, and similar expressions are intended to identify such forward-looking statements, but other statements may constitute forward-looking statements.These statements should be considered subject to various risks and uncertainties.Such forward-looking statements are made based upon management's belief as well as assumptions made by, and information currently available to, management pursuant to "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995. Pinnacle Financial’s actual results may differ materially from the results anticipated in forward-looking statements due to a variety of factors. Such factors are described below and in Pinnacle Financial’s Form 10-K, as updated by Item 1A of part II of this Form 10-Q and include, without limitation, (i) unanticipated deterioration in the financial condition of borrowers resulting in significant increases in loan losses and provisions for those losses, (ii) increased competition with other financial institutions, (iii) lack of sustained growth in the economy in the Nashville, Tennessee or Knoxville, Tennessee areas, (iv) rapid fluctuations or unanticipated changes in interest rates, (v) the inability of our bank subsidiary, Pinnacle National Bank to satisfy regulatory requirements for its expansion plans, (vi) the inability of Pinnacle Financial to achieve its targeted expansion goals in the Knoxville, Tennessee market, (vii) the ability of Pinnacle Financial to grow its loan portfolio at historic or planned rates and (viii) changes in the legislative and regulatory environment, including compliance with the various provisions of the Sarbanes-Oxley Act of 2002.Many of such factors are beyond Pinnacle Financial’s ability to control or predict, and readers are cautioned not to put undue reliance on such forward-looking statements.Pinnacle Financial does not intend to update or reissue any forward-looking statements contained in this report as a result of new information or other circumstances that may become known to Pinnacle Financial. Page 1 Table of Contents ITEM 1. Part I. FINANCIAL INFORMATION PINNACLE FINANCIAL PARTNERS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, 2007 December 31, 2006 ASSETS Cash and noninterest-bearing due from banks $ 51,816,558 $ 43,611,533 Interest-bearing due from banks 10,375,896 1,041,174 Federal funds sold 43,808,801 47,866,143 Cash and cash equivalents 106,001,255 92,518,850 Securities available-for-sale, at fair value 312,712,769 319,237,428 Securities held-to-maturity (fair value of $26,211,163 and $26,594,235 at June 30, 2007 and December 31, 2006, respectively) 27,068,467 27,256,876 Mortgage loans held-for-sale 4,972,689 5,654,381 Loans 1,663,029,941 1,497,734,824 Less allowance for loan losses (17,375,408 ) (16,117,978 ) Loans, net 1,645,654,533 1,481,616,846 Premises and equipment, net 37,854,546 36,285,796 Investments in unconsolidated subsidiaries and other entities 17,000,500 16,200,684 Accrued interest receivable 11,434,826 11,019,173 Goodwill 114,287,640 114,287,640 Core deposit intangible, net 10,353,498 11,385,006 Other assets 27,986,475 26,724,183 Total assets $ 2,315,327,198 $ 2,142,186,863 LIABILITIES AND STOCKHOLDERS' EQUITY Deposits: Noninterest-bearing demand $ 294,630,589 $ 300,977,814 Interest-bearing demand 284,080,394 236,674,425 Savings and money market accounts 530,081,179 485,935,897 Time 688,744,094 598,823,167 Total deposits 1,797,536,256 1,622,411,303 Securities sold under agreements to repurchase 140,442,583 141,015,761 Federal Home Loan Bank advances 26,698,614 53,725,833 Federal funds purchased 20,000,000 - Subordinated debt 51,548,000 51,548,000 Accrued interest payable 5,960,627 4,952,422 Other liabilities 7,946,624 12,516,523 Total liabilities 2,050,132,704 1,886,169,842 Stockholders’ equity: Preferred stock, no par value; 10,000,000 shares authorized; no shares issued and outstanding - - Common stock, par value $1.00; 90,000,000 shares authorized; 15,545,581 issued and outstanding at June 30, 2007 and 15,446,074 issued and outstanding at December 31, 2006 15,545,581 15,446,074 Additional paid-in capital 212,922,658 211,502,516 Retained earnings 42,137,029 31,109,324 Accumulated other comprehensive loss, net of deferred income taxes (5,410,774 ) (2,040,893 ) Total stockholders’ equity 265,194,494 256,017,021 Total liabilities and stockholders’ equity $ 2,315,327,198 $ 2,142,186,863 See accompanying notes to consolidated financial statements. Page 2 Table of Contents PINNACLE FINANCIAL PARTNERS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Interest income: Loans, including fees $ 30,555,889 $ 24,245,895 $ 59,533,113 $ 37,424,725 Securities: Taxable 3,394,359 3,148,459 6,740,479 6,009,577 Tax-exempt 693,417 494,849 1,362,936 895,622 Federal funds sold and other 864,198 415,437 1,610,577 785,112 Total interest income 35,507,863 28,304,640 69,247,105 45,115,036 Interest expense: Deposits 14,456,629 9,563,035 27,993,892 15,413,344 Securities sold under agreements to repurchase 1,890,743 678,177 3,602,834 1,186,965 Federal funds purchased and other borrowings 1,499,436 1,168,265 2,906,896 2,112,761 Total interest expense 17,846,808 11,409,477 34,503,622 18,713,070 Net interest income 17,661,055 16,895,163 34,743,483 26,401,966 Provision for loan losses 899,998 1,706,865 1,687,964 2,094,049 Net interest income after provision for loan losses 16,761,057 15,188,298 33,055,519 24,307,917 Noninterest income: Service charges on deposit accounts 1,920,085 1,356,114 3,717,234 1,794,384 Investment sales commissions 850,207 652,900 1,584,767 1,166,497 Insurance sales commissions 628,953 748,534 1,265,915 1,013,362 Gain on loans and loan participations sold, net 638,895 470,809 1,002,201 795,355 Trust fees 425,205 311,997 845,495 363,997 Other noninterest income 1,088,172 839,771 2,161,488 1,294,781 Total noninterest income 5,551,517 4,380,125 10,577,100 6,428,376 Noninterest expense: Compensation and employee benefits 8,794,853 7,289,996 17,061,354 11,738,354 Equipment and occupancy 2,412,528 2,081,194 4,577,230 3,254,547 Marketing and other business development 430,291 357,904 682,026 548,375 Postage and supplies 524,197 445,211 979,114 630,619 Amortization of core deposit intangible 515,755 515,755 1,031,508 647,437 Other noninterest expense 1,806,680 1,493,765 3,276,764 2,250,377 Merger related expense - 921,237 - 1,364,567 Total noninterest expense 14,484,304 13,105,062 27,607,996 20,434,276 Income before income taxes 7,828,270 6,463,361 16,024,623 10,302,017 Income tax expense 2,402,405 2,140,887 4,996,918 3,367,647 Net income $ 5,425,865 $ 4,322,474 $ 11,027,705 $ 6,934,370 Per share information: Basic net income per common share $ 0.35 $ 0.28 $ 0.71 $ 0.56 Diluted net income per common share $ 0.33 $ 0.26 $ 0.66 $ 0.51 Weighted average shares outstanding: Basic 15,494,522 15,335,754 15,464,151 12,473,187 Diluted 16,664,213 16,503,692 16,640,977 13,640,565 See accompanying notes to consolidated financial statements. Page 3 Table of Contents PINNACLE FINANCIAL PARTNERS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME (Unaudited) For the six months ended June 30, 2007 and 2006 Common Stock Shares Amount Additional Paid-in Capital Unearned Compensation Retained Earnings Accumulated Other Comprehensive Loss Total Stockholders’ Equity Balances, December 31, 2005 8,426,551 $ 8,426,551 $ 44,890,912 $ (169,689 ) $ 13,182,291 $ (2,893,640 ) $ 63,436,425 Transfer of unearned compensation to additional paid-in capital upon adoption of SFAS No. 123(R) - - (169,689 ) 169,689 - - - Exercise of employee common stock options and related tax benefits 83,667 83,667 813,688 - - - 897,355 Issuance of restricted common shares pursuant to 2004 Equity Incentive Plan 4,400 4,400 (4,400 ) - Compensation expense for restricted stock - - 127,218 - - - 127,218 Compensation expense for stock options - - 405,394 - - 405,394 Merger with Cavalry Bancorp, Inc. 6,856,298 6,856,298 164,231,274 - - - 171,087,572 Dividends paid to minority interest shareholders of PNFP Properties, Inc. - (7,813 ) - (7,813 ) Costs to register common stock issued in connection with the merger with Cavalry Bancorp, Inc. - - (187,609 ) - - - (187,609 ) Comprehensive income: Net income - 6,934,370 - 6,934,370 Net unrealized holding losses on available-for-sale securities, net of deferred tax benefit of $2,316,138 - (3,954,393 ) (3,954,393 ) Total comprehensive income 2,979,977 Balances, June 30, 2006 15,370,916 $ 15,370,916 $ 210,106,788 $ - $ 20,108,848 $ (6,848,033 ) $ 238,738,519 Balances, December 31, 2006 15,446,074 $ 15,446,074 $ 211,502,516 $ - $ 31,109,324 $ (2,040,893 ) $ 256,017,021 Exercise of employee common stock options and related tax benefits 70,981 70,981 525,216 - - - 596,197 Issuance of restricted common shares pursuant to 2004 Equity Incentive Plan 28,526 28,526 (28,526 ) - Compensation expense for restricted stock - - 121,747 - - - 121,747 Compensation expense for stock options - - 801,705 - - - 801,705 Comprehensive income: Net income - 11,027,705 - 11,027,705 Net unrealized holding losses on available-for-sale securities, net of deferred tax benefit of $1,285,456 - (3,369,881 ) (3,369,881 ) Total comprehensive income 7,657,824 Balances, June 30, 2007 15,545,581 $ 15,545,581 $ 212,922,658 $ - $ 42,137,029 $ (5,410,774 ) $ 265,194,494 See accompanying notes to consolidated financial statements. Page 4 Table of Contents PINNACLE FINANCIAL PARTNERS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six months ended June 30, 2007 2006 Operating activities: Net income $ 11,027,705 $ 6,934,370 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Net amortization of premium on securities 256,167 407,638 Depreciation and net amortization 1,040,380 2,102,657 Provision for loan losses 1,687,964 2,094,049 Gains on loans and loan participations sold, net (1,002,201 ) (795,355 ) Stock-based compensation expense 923,452 532,612 Deferred tax benefit from exercise of stock options (328,621 ) (1,155,385 ) Excess tax benefit from stock compensation (94,640 ) (74,908 ) Mortgage loans held for sale: Loans originated (81,770,437 ) (61,896,095 ) Loans sold 83,242,466 60,374,707 (Increase) decrease in other assets 1,263,176 (7,284,404 ) Decrease in other liabilities (3,561,695 ) (7,225,932 ) Net cash provided by (used in) operating activities 12,683,716 (5,986,046 ) Investing activities: Activities in securities available-for-sale: Purchases (19,457,551 ) (10,779,152 ) Sales - - Maturities, prepayments and calls 20,479,160 17,014,717 1,021,609 6,235,565 Increase in loans, net (164,558,472 ) (159,916,412 ) Purchases of premises and equipment and software (3,425,182 ) (2,852,886 ) Cash and cash equivalents acquired in merger with Cavalry Bancorp, Inc.,net of acquisition costs - 37,420,210 Investments in unconsolidated subsidiaries and other entities (823,474 ) - Purchases of other assets - (519,689 ) Net cash used in investing activities (167,785,519 ) (119,633,212 ) Financing activities: Net increase in deposits 175,588,408 166,094,406 Net increase (decrease) in securities sold under agreements to repurchase (573,178 ) 38,545,678 Net increase in Federal funds purchased 20,000,000 - Advances from Federal Home Loan Bank: Issuances 45,000,000 31,000,000 Payments (72,027,219 ) (56,518,145 ) Exercise of common stock options 501,557 822,447 Excess tax benefit from stock compensation 94,640 74,908 Costs incurred in connection with registration of common stock issued in merger - (187,609 ) Net cash provided by financing activities 168,584,208 179,831,685 Net increase in cash and cash equivalents 13,482,405 54,212,427 Cash and cash equivalents, beginning of period 92,518,850 58,654,270 Cash and cash equivalents, end of period $ 106,001,255 $ 112,866,697 See accompanying notes to consolidated financial statements. Page 5 Table of Contents PINNACLE FINANCIAL PARTNERS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1. Summary of Significant Accounting Policies Nature of Business — Pinnacle Financial Partners, Inc. (Pinnacle Financial) is a bank holding company whose primary business is conducted by its wholly-owned subsidiary, Pinnacle National Bank (Pinnacle National).Pinnacle National is a commercial bank headquartered in Nashville, Tennessee with operations in Nashville and Knoxville, Tennessee. Pinnacle National provides a full range of financial services, including banking, investments, mortgages, and insurance. Basis of Presentation — These consolidated financial statements include the accounts of Pinnacle Financial and its wholly-owned subsidiaries. PNFP Statutory Trust I, PNFP Statutory Trust II, PNFP Statutory Trust III and Collateral Plus, LLC, are affiliates of Pinnacle Financial and are included in these consolidated financial statements pursuant to the equity method of accounting. Significant intercompany transactions and accounts are eliminated in consolidation.The unaudited consolidated financial statements include, in the opinion of management, all adjustments necessary for a fair presentation of such financial statements for all periods presented. Use of Estimates — The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities as of the balance sheet date and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Material estimates that are particularly susceptible to significant change in the near term include the determination of the allowance for loan losses. Impairment—Long-lived assets, including purchased intangible assets subject to amortization, such as Pinnacle Financial’s core deposit intangible asset, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable.Recoverability of assets to be held and used is measured by a comparison of the carrying amount of an asset to estimated undiscounted future cash flows expected to be generated by the asset.If the carrying amount of an asset exceeds its estimated future cash flows, an impairment charge is recognized for the excess of the carrying amount over the fair value of the asset.Assets to be disposed of are reported at the lower of the carrying amount or fair value less costs to sell, and are no longer depreciated. Goodwill and intangible assets that have indefinite useful lives are tested annually for impairment and more frequently if events and circumstances indicate that the asset might be impaired.An impairment loss is recognized to the extent that the carrying amount exceeds the asset’s fair value.Pinnacle Financial’s annual assessment date is as of September 30 such that the assessment will be completed during the fourth quarter of each year.Should Pinnacle Financial determine in a future period that the goodwill recorded in connection with the acquisition of Cavalry Bancorp, Inc. (“Cavalry”) has been impaired, then a charge to earnings will be recorded in the period such determination is made. Cash and Cash Flows — Cash on hand, cash items in process of collection, amounts due from banks, Federal funds sold and securities purchased under agreements to resell, with original maturities within ninety days, are included in cash and cash equivalents.The following supplemental cash flow information addresses certain cash payments and noncash transactions for each of the six months ended June 30, 2007 and 2006 as follows: For the six months ended June 30, 2007 2006 Cash Payments: Interest $ 35,975,282 $ 12,618,997 Income taxes 7,850,000 3,600,000 Noncash Transactions: Loans charged-off to the allowance for loan losses 552,180 500,158 Loans foreclosed upon with repossessions transferred to other assets 110,570 - Common stock and options issued to acquire Cavalry Bancorp, Inc - 171,087,572 Page 6 Table of Contents PINNACLE FINANCIAL PARTNERS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Income Per Common Share — Basic earnings per share (“EPS”) is computed by dividing net income by the weighted average common shares outstanding for the period.Diluted EPS reflects the dilution that could occur if securities or other contracts to issue common stock were exercised or converted.The difference between basic and diluted weighted average shares outstanding was attributable to common stock options, warrants and restricted shares. The dilutive effect of outstanding options, warrants and restricted shares is reflected in diluted earnings per share by application of the treasury stock method. As of June 30, 2007 and 2006, there were options outstanding to purchase 1,902,000 and 1,562,000 common shares, respectively.Most of these options have exercise prices, compensation costs attributable to future services and excess tax benefits, which when considered in relation to the average market price of Pinnacle Financial’s common stock, are considered dilutive and are considered in Pinnacle Financial’s diluted income per share calculation for the three and six months ended June 30, 2007 and 2006.There were common stock options of 221,000, and 380,000 outstanding as of June 30, 2007 and 2006, respectively, which were considered anti-dilutive and thus have not been considered in the diluted earnings per share calculations below.Additionally, as of June 30, 2007 and 2006, Pinnacle Financial had outstanding warrants to purchase 395,000 and 406,000, respectively, of common shares which have been considered in the calculation of Pinnacle Financial’s diluted net income per share for three and six months ended June 30, 2007 and 2006. The following is a summary of the basic and diluted earnings per share calculation for the three and six months ended June 30, 2007 and 2006: For the three months ended June30, For the six months ended June30, 2007 2006 2007 2006 Basic earnings per share calculation: Numerator - Net income $ 5,425,865 $ 4,322,474 $ 11,027,705 $ 6,934,370 Denominator - Average common shares outstanding 15,494,522 15,335,754 15,464,151 12,473,187 Basic net income per share $ 0.35 $ 0.28 $ 0.71 $ 0.56 Diluted earnings per share calculation: Numerator - Net income $ 5,425,865 $ 4,322,474 $ 11,027,705 $ 6,934,370 Denominator - Average common shares outstanding 15,494,522 15,335,754 15,464,151 12,473,187 Dilutive shares contingently issuable 1,169,691 1,167,938 1,176,826 1,167,378 Average diluted common shares outstanding 16,664,213 16,503,692 16,640,977 13,640,565 Diluted net income per share $ 0.33 $ 0.26 $ 0.66 $ 0.51 Comprehensive Income — SFAS No.130, “Reporting Comprehensive Income” describes comprehensive income as the total of all components of comprehensive income including net income. Other comprehensive income refers to revenues, expenses, gains and losses that under U.S. generally accepted accounting principles are included in comprehensive income but excluded from net income. Currently, Pinnacle Financial’s other comprehensive income consists of unrealized gains and losses, net of deferred income taxes, on securities available-for-sale. Note 2. Merger with Cavalry Bancorp, Inc. On March 15, 2006, Pinnacle Financial consummated its merger with Cavalry, a one-bank holding company located in Murfreesboro, Tennessee. Pursuant to the merger agreement, Pinnacle acquired all of the outstanding shares of Cavalry common stock via a tax-free exchange whereby Cavalry shareholders received a fixed exchange ratio of 0.95 shares of Pinnacle Financial common stock for each share of Cavalry common stock, or approximately 6.9 million Pinnacle Financial shares.The accompanying consolidated financial statements include the activities of the former Cavalry since March 15, 2006. In accordance with SFAS No. 141, “Accounting for Business Combinations” (“SFAS No. 141”), SFAS No. 142, “Goodwill and Intangible Assets” (“SFAS No. 142”) and SFAS No. 147, “Acquisition ofCertain Financial Institutions” (“SFAS No. 147”), Pinnacle Financial recorded at fair value the following assets and liabilities of Cavalry as of March 15, 2006: Page 7 Table of Contents PINNACLE FINANCIAL PARTNERS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Cash and cash equivalents $ 37,420,210 Investment securities – available-for-sale 39,476,178 Loans, net of an allowance for loan losses of $5,102,296 545,598,367 Goodwill 114,287,640 Core deposit intangible 13,168,236 Other assets 42,936,956 Total assets acquired 792,887,587 Deposits 583,992,422 Federal Home Loan Bank advances 17,766,661 Other liabilities 18,851,261 Total liabilities assumed 620,610,344 Total consideration paid for Cavalry $ 172,277,243 As shown in the table above, total consideration for Cavalry approximates $172.3 million of which $171.1 million was in the form of Pinnacle Financial common shares and options to acquire Pinnacle Financial common shares and $1.2 million in investment banking fees, attorney’s fees and other costs related to the acquisition which have been accounted for as a component of the purchase price.Pinnacle Financial issued 6,856,298 shares of Pinnacle Financial common stock to the former Cavalry shareholders.In accordance with EITF No. 99-12, “Determination of the Measurement Date for the Market Price of Acquirer Securities Issued in a Purchase Business Combination,” the consideration shares were valued at $24.53 per common share which represents the average closing price of Pinnacle Financial common stock from the two days prior to the merger announcement on September 30, 2005 through the two days after the merger announcement.Aggregate consideration for the common stock issued was approximately $168.2 million.Additionally, Pinnacle Financial also has assumed the Cavalry Bancorp, Inc. 1999 Stock Incentive Plan (the “Cavalry Plan”) pursuant to which Pinnacle is obligated to issue 195,551 shares of Pinnacle Financial common stock upon exercise of stock options awarded to certain former Cavalry employees who held outstanding options as of March 15, 2006.All of these options were fully vested prior to the merger announcement date and expire at various dates between 2011 and 2012.The exercise prices for these stock options range between $10.26 per share and $13.68 per share.In accordance with SFAS No. 141, Pinnacle Financial has considered the fair value of these options in determining the acquisition cost of Cavalry.The fair value of these vested options approximated $2.9 million which has been included as a component of the aggregate purchase price. In accordance with SFAS Nos. 141 and 142, Pinnacle Financial recognized $13.2 million as a core deposit intangible in connection with its merger with Cavalry.This identified intangible is being amortized over seven years using an accelerated method which anticipates the life of the underlying deposits to which the intangible is attributable.For the six months ended June 30, 2007 and 2006, $1,032,000 and $647,000 of amortization, respectively, was recognized in the accompanying statement of income.Amortization expense associated with this identified intangible will approximate $1.8 million to $2.1 million per year for the next four years with lesser amounts for the remaining two years. Pinnacle Financial also recorded other adjustments to the carrying value of Cavalry’s assets and liabilities in order to reflect the fair value of those net assets in accordance with U.S. generally accepted accounting principles, including a $4.8 million discount associated with the loan portfolio, a $2.9 million premium for Cavalry’s certificates of deposit and a $4.6 million premium for Cavalry’s land and buildings.Pinnacle Financial also recorded the corresponding deferred tax assets or liabilities associated with these adjustments.The discounts and premiums related to financial assets and liabilities are being amortized into the statements of income using a method that approximates the level yield method over the anticipated lives of the underlying financial assets or liabilities.For the six months ended June 30, 2007 and 2006, the accretion of the fair value discounts related to the acquired loans and certificates of deposit increased net interest income by approximately $1,520,000 and $1,639,000, respectively.Based on the estimated useful lives of the acquired loans and deposits, Pinnacle Financial expects to recognize increases in net interest income related to accretion of these purchase accounting adjustments of $2.5 million for the remainder of 2007 and in subsequent years. Statement of Position 03-03, Accounting for Certain Loans or Debt Securities Acquired in a Transfer (“SOP 03-03”) addresses accounting for differences between contractual cash flows and cash flows expected to be collected from an investor's initial investment in loans or debt securities (loans) acquired in a transfer if those differences are attributable, at least in part, to credit quality. It includes loans acquired in purchase business combinations and applies to all nongovernmental entities, including not-for-profit organizations. The SOP does not apply to loans originated by the entity. At March 15, 2006, Pinnacle Financial identified $3.9 million in loans to which the application of the provisions of SOP 03-03 was required.The purchase accounting adjustments reflect a reduction in loans and the allowance for loan losses of $1.0 million related to Cavalry’s impaired loans, thus reducing the carrying value of these loans to $2.9 million as of March 15, 2006.At June 30, 2007, the carrying value of these loans had been reduced to $903,000 due to cash payments received from the borrowers. Page 8 Table of Contents PINNACLE FINANCIAL PARTNERS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) The following pro forma income statements assume the merger was consummated on January 1, 2006 and purchase accounting adjustments began to be recorded at that time.The pro forma information does not reflect Pinnacle Financial’s results of operations that would have actually occurred had the merger been consummated on such date (dollars in thousands, except per share information). Six months ended June 30, 2007 2006(1) Pro Forma Income Statements: Net interest income $ 34,737 $ 32,775 Provision for loan losses 1,688 3,075 Noninterest income 10,577 8,825 Noninterest expense: Compensation 17,061 14,519 Other noninterest expense 10,547 9,752 Net income before taxes 16,018 14,254 Income tax expense 4,995 6,075 Net income $ 11,023 $ 8,179 Pro Forma Per Share Information: Basic net income per common share $ 0.71 $ 0.53 Diluted net income per common share $ 0.66 $ 0.50 Weighted average shares outstanding: Basic 15,494,522 15,314,194 Diluted 16,664,213 16,481,573 (1) In preparation and as a result of the merger during 2006, Cavalry and Pinnacle Financial incurred significant merger related charges of approximately $10.6 million in the aggregate, primarily for severance benefits, accelerated vesting of defined compensation agreements, investment banker fees, etc. Including these charges would have decreased pro forma net income for the six months ended June 30, 2006 by $6.1 million resulting in net income of $2,080,000 and a basic and fully diluted net income per share of $0.14 and $0.13, respectively. During the three and six months ended June 30, 2006, Pinnacle Financial incurred merger integration expense related to the merger with Cavalry of $921,000 and $1,365,000, respectively.These expenses were directly related to the merger, recognized as incurred and reflected on the accompanying consolidated statement of income as merger related expense. Page 9 Table of Contents PINNACLE FINANCIAL PARTNERS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 3. Securities The amortized cost and fair value of securities available-for-sale and held-to-maturity at June 30, 2007 and December 31, 2006 are summarized as follows: June 30, 2007 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Securities available-for-sale: U.S. Treasury securities $ - $ - $ - $ - U.S. government agency securities 37,088,067 - 748,524 36,339,543 Mortgage-backed securities 214,963,742 33,903 6,512,318 208,485,327 State and municipal securities 67,633,103 1,315 1,582,346 66,052,072 Corporate notes and other 1,886,814 - 50,987 1,835,827 $ 321,571,726 $ 35,218 $ 8,894,175 $ 312,712,769 Securities held-to-maturity: U.S. government agency securities $ 17,747,406 $ - $ 491,431 $ 17,255,975 State and municipal securities 9,321,061 - 365,873 8,955,188 $ 27,068,467 $ - $ 857,304 $ 26,211,163 December 31, 2006 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Securities available-for-sale: U.S. Treasury securities $ - $ - $ - $ - U.S. Government agency securities 38,076,428 9,739 457,321 37,628,846 Mortgage-backed securities 220,397,093 455,203 3,028,241 217,824,055 State and municipal securities 62,215,952 131,412 388,124 61,959,240 Corporate notes and other 1,887,475 - 62,188 1,825,287 $ 322,576,948 $ 596,354 $ 3,935,874 $ 319,237,428 Securities held-to-maturity: U.S. government agency securities $ 17,747,228 $ - $ 378,528 $ 17,368,700 State and municipal securities 9,509,648 - 284,113 9,225,535 $ 27,256,876 $ - $ 662,641 $ 26,594,235 At June 30, 2007, approximately $306,514,000 of Pinnacle Financial’s investment portfolio was pledged to secure public funds and other deposits and securities sold under agreements to repurchase. Page 10 Table of Contents PINNACLE FINANCIAL PARTNERS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) At June 30, 2007 and 2006, included in securities were the following investments with unrealized losses.The information below classifies these investments according to the term of the unrealized loss of less than twelve months or twelve months or longer: Investments with an Unrealized Loss of less than 12 months Investments with an Unrealized Loss of 12 months or longer Total Investments with an Unrealized Loss Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses At June 30, 2007: U.S. government agency securities $ 5,942,800 $ 56,794 $ 47,652,718 $ 1,183,161 $ 53,595,518 $ 1,239,955 Mortgage-backed securities 58,120,871 869,050 143,303,914 5,643,267 201,424,785 6,512,317 State and municipal securities 34,888,249 602,524 38,230,860 1,345,696 73,119,109 1,948,220 Corporate notes and other - - 1,835,827 50,987 1,835,827 50,987 Total temporarily-impaired securities $ 98,951,920 $ 1,528,368 $ 231,023,319 $ 8,223,111 $ 329,975,239 $ 9,751,479 At December 31, 2006: U.S. government agency securities $ - $ - $ 47,988,246 $ 835,849 $ 47,988,246 $ 835,849 Mortgage-backed securities 13,959,080 68,965 149,496,521 2,959,276 163,455,601 3,028,241 State and municipal securities 13,975,595 47,071 35,660,379 625,166 49,635,974 672,237 Corporate notes and other - - 1,825,286 62,188 1,825,286 62,188 Total temporarily-impaired securities $ 27,934,675 $ 116,036 $ 234,970,432 $ 4,482,479 $ 262,905,107 $ 4,598,515 Management evaluates securities for other-than-temporary impairment on at least a quarterly basis, and more frequently when economic or market concerns warrant such evaluation.Consideration is given to (1) the length of time and the extent to which the fair value has been less than cost, (2) the financial condition and near-term prospects of the issuer, and (3) the intent and ability of Pinnacle Financial to retain its investment in the issue for a period of time sufficient to allow for any anticipated recovery in fair value.Because the declines in fair value noted above were attributable to increases in interest rates and not attributable to credit quality and because Pinnacle Financial has the ability and intent to hold all of these investments until a market price recovery or maturity, the impairment of these investments is not deemed to be other-than-temporary. Note 4. Loans and Allowance for Loan Losses The composition of loans at June 30, 2007 and December 31, 2006 is summarized as follows: At June 30, At December 31, 2007 2006 Commercial real estate – Mortgage $ 307,757,223 $ 284,301,650 Commercial real estate – Construction 177,425,911 161,903,496 Commercial – Other 738,866,187 608,529,830 Total Commercial 1,224,049,321 1,054,734,976 Consumer real estate – Mortgage 288,325,366 299,626,769 Consumer real estate – Construction 102,998,286 91,193,738 Consumer – Other 47,656,968 52,179,341 Total Consumer 438,980,620 442,999,848 Total Loans 1,663,029,941 1,497,734,824 Allowance for loan losses (17,375,408 ) (16,117,978 ) Loans, net $ 1,645,654,533 $ 1,481,616,846 Page 11 Table of Contents PINNACLE FINANCIAL PARTNERS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Changes in the allowance for loan losses for the six months ended June 30, 2007 and for the year ended December 31, 2006 are as follows: June 30, 2007 December 31, 2006 Balance at beginning of period $ 16,117,978 $ 7,857,774 Charged-off loans (552,180 ) (818,467 ) Recovery of previously charged-off loans 121,646 244,343 Allowance acquired in acquisition of Cavalry (see note 2) - 5,102,296 Provision for loan losses 1,687,964 3,732,032 Balance at end of period $ 17,375,408 $ 16,117,978 At June 30, 2007 and at December 31, 2006, Pinnacle Financial had certain impaired loans on nonaccruing interest status.The principal balance of these nonaccrual loans amounted to $2,392,000 and $7,070,000 at June 30, 2007 and December 31, 2006, respectively.In each case, at the date such loans were placed on nonaccrual, Pinnacle Financial reversed all previously accrued interest income against current year earnings.Had nonaccruing loans been on accruing status, interest income would have been higher by $230,000 and $54,000 for the six months ended June 30, 2007 and 2006, respectively. At June 30, 2007, Pinnacle Financial had granted loans and other extensions of credit amounting to approximately $23,598,000 to certain directors, executive officers, and their related entities, of which $14,137,000 had been drawn upon.During the six months ended June 30, 2007, $20,000 of new loans to certain directors, executive officers, and their related entities were made and repayments totaled $3,344,000. At December 31, 2006, Pinnacle Financial had granted loans and other extensions of credit amounting to approximately $29,942,000 to certain directors, executive officers, and their related entities, of which approximately $17,461,000 had been drawn upon. The terms of these loans and extensions are substantially the same terms customary for other persons for the type of loan involved. None of these loans to certain directors, executive officers, and their related entities, were impaired at June 30, 2007. During the three and six months ended June 30, 2007 and 2006, Pinnacle Financial sold participations in certain loans to correspondent banks at an interest rate that was less than that of the borrower’s rate of interest.In accordance with U.S. generally accepted accounting principles, Pinnacle Financial recognized a net gain on the sale of these participated loans for the six months ended June 30, 2007 and 2006 of approximately $212,000 and $122,000, respectively, which is attributable to the present value of the future net cash flows of the difference between the interest payments the borrower is projected to pay Pinnacle Financial and the amount of interest that will be owed the correspondent bank based on their participation in the loans.At June 30, 2007, Pinnacle Financial was servicing $129 million of loans for correspondent banks and other entities, of which $116 million was commercial loans. SFAS No. 156, “Accounting for Servicing of Financial Assets - an amendment of FASB Statement No. 140.” SFAS No.156 requires an entity to recognize a servicing asset or servicing liability each time it undertakes a contractual obligation to service a financial asset in certain circumstances. All separately recognized servicing assets and servicing liabilities are required to be initially measured at fair value. Subsequent measurement methods include the amortization method, whereby servicing assets or servicing liabilities are amortized in proportion to and over the period of estimated net servicing income or net servicing loss, or the fair value method, whereby servicing assets or servicing liabilities are measured at fair value at each reporting date and changes in fair value are reported in earnings in the period in which they occur. If the amortization method is used, an entity must assess servicing assets or servicing liabilities for impairment or increased obligation based on the fair value at each reporting date. SFAS No.156 is effective for fiscal years beginning after December 15, 2006.Pinnacle Financial’s adoption of SFAS No. 156 did not have a material impact on the consolidated financial statements. Note 5. Income Taxes FASB Interpretation 48, “Accounting for Income Tax Uncertainties” (“FIN 48”) was issued in June 2006 and defines the threshold for recognizing the benefits of tax return positions in the financial statements as “more-likely-than-not” to be sustained by the taxing authority.FIN 48 also provides guidance on the derecognition, measurement and classification of income tax uncertainties, along with any related interest and penalties and includes guidance concerning accounting for income tax uncertainties in interim periods.Pinnacle Financial adopted the provisions of FIN 48, on January 1, 2007, and determined there was no need to make an adjustment to retained earnings upon adoption of this Interpretation.As of January1, 2007, Pinnacle Financial had $700,000 of unrecognized tax benefits related to Federal income tax matters.During the six months ended June 30, 2007, Pinnacle Financial reduced the amount of unrecognized tax benefits by $86,000, leaving $614,000 remaining, as the result of the resolution of certain uncertainties related to a prior year tax return.If ultimately recognized, this amount will reduce goodwill associated with the acquisition of Cavalry and therefore would not impact the Company’s effective tax rate.The Company does not anticipate any material increase or decrease in unrecognized tax benefits during 2007 relative to any tax positions taken prior to January 1, 2007. Page 12 Table of Contents PINNACLE FINANCIAL PARTNERS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) As of January 1, 2007, Pinnacle Financial has accrued no interest and no penalties related to uncertain tax positions.It is Pinnacle Financial’s policy to recognize interest and/or penalties related to income tax matters in income tax expense. Pinnacle Financial and its subsidiaries file a consolidated U.S. Federal income tax return.The Company is currently open to audit under the statute of limitations by the Internal Revenue Service for the years ended December31, 2003 through 2006. Pinnacle Financial and its subsidiaries’ state income tax returns are open to audit under the statute of limitations for the years ended December31, 2002 through 2006. Income tax expense attributable to income from continuing operations for the three and six months ended June 30, 2007 and 2006 consists of the following: Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Current tax expense (benefit): Federal $ 2,738,401 $ 2,738,720 $ 5,131,999 $ 4,212,938 State 126,740 200,060 193,541 310,094 Total current tax expense (benefit) 2,865,141 2,938,780 5,325,540 4,523,032 Deferred tax expense (benefit): Federal (386,066 ) (667,940 ) (274,172 ) (979,266 ) State (76,670 ) (129,953 ) (54,449 ) (176,119 ) Total deferred tax expense (benefit) (462,736 ) (797,893 ) (328,621 ) (1,155,385 ) $ 2,402,405 $ 2,140,887 $ 4,996,919 $ 3,367,647 Pinnacle Financial's income tax expense (benefit) differs from the amounts computed by applying the Federal income tax statutory rates of 35% in 2007 and 34% in 2006 to income before income taxes. A reconciliation of the differences for the three and six months ended June 30, 2007 and 2006 is as follows: Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Income taxes at statutory rate $ 2,739,894 $ 2,262,176 $ 5,608,618 $ 3,605,706 State tax expense, net of federal tax effect 32,546 45,568 90,410 87,084 Federal tax credits (90,000 ) (75,000 ) (180,000 ) (150,000 ) Tax-exempt securities (202,123 ) (150,639 ) (398,730 ) (270,612 ) Insurance related items (161,541 ) (41,607 ) (324,486 ) (54,351 ) Other items 83,629 100,389 201,106 149,820 Income tax expense $ 2,402,405 $ 2,140,887 $ 4,996,918 $ 3,367,647 The effective tax rate for 2007 and 2006 is impacted by Federal tax credits related to the New Markets Tax Credit program whereby a subsidiary of Pinnacle National has been awarded approximately $2.3 million in future Federal tax credits which are available thru 2010.Tax benefits related to these credits will be recognized for financial reporting purposes in the same periods that the credits are recognized in the Company’s income tax returns.The credit that is available for the year ended December 31, 2007 is $360,000 and for the year ended December 31, 2006 is $300,000.Pinnacle Financial believes that it will comply with the various regulatory provisions of the New Markets Tax Credit program, and therefore has reflected the impact of the credits in its estimated annual effective tax rate for 2007 and 2006. Page 13 Table of Contents PINNACLE FINANCIAL PARTNERS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) The components of deferred income taxes included in other assets in the accompanying consolidated balance sheets at June 30, 2007 and December 31, 2006 are as follows: 2007 2006 Deferred tax assets: Allowance for loan losses $ 7,147,562 $ 6,654,334 Loans 1,068,495 1,337,983 Securities 3,317,047 1,251,636 Accrued liability for supplemental retirement agreements 1,568,234 1,535,688 Deposits 405,848 585,568 Other deferred tax assets 349,517 340,296 13,856,703 11,705,505 Deferred tax liabilities: Depreciation and amortization 1,511,134 1,563,078 Core deposit intangible asset 4,068,467 4,473,076 FHLB dividends 837,744 770,156 Other deferred tax liabilities 586,771 440,642 7,004,116 7,246,952 Net deferred tax assets $ 6,852,587 $ 4,458,553 In assessing the realizability of deferred tax assets, management considers whether it is more likely than not that some portion or all of the deferred tax assets will not be realized.The ultimate realization of deferred tax assets is dependent upon the generation of future taxable income during the periods in which those temporary differences become deductible.Management considers the scheduled reversal of deferred tax liabilities, projected future taxable income, and tax planning strategies in making this assessment.Based upon the level of historical taxable income and projections for future taxable income over the periods in which the deferred tax assets are deductible, management believes it is more likely than not that Pinnacle Financial will realize the benefit of these deductible differences.However, the amount of the deferred tax asset considered realizable could be reduced in the near term if estimates of future taxable income during the carryforward period are reduced. Note 6. Commitments and Contingent Liabilities In the normal course of business, Pinnacle Financial has entered into off-balance sheet financial instruments which include commitments to extend credit (i.e., including unfunded lines of credit) and standby letters of credit. Commitments to extend credit are usually the result of lines of credit granted to existing borrowers under agreements that the total outstanding indebtedness will not exceed a specific amount during the term of the indebtedness.Typical borrowers are commercial concerns that use lines of credit to supplement their treasury management functions, thus their total outstanding indebtedness may fluctuate during any time period based on the seasonality of their business and the resultant timing of their cash flows.Other typical lines of credit are related to home equity loans granted to consumers.Commitments to extend credit generally have fixed expiration dates or other termination clauses and may require payment of a fee. Standby letters of credit are generally issued on behalf of an applicant (our customer) to a specifically named beneficiary and are the result of a particular business arrangement that exists between the applicant and the beneficiary.Standby letters of credit have fixed expiration dates and are usually for terms of two years or less unless terminated beforehand due to criteria specified in the standby letter of credit.A typical arrangement involves the applicant routinely being indebted to the beneficiary for such items as inventory purchases, insurance, utilities, lease guarantees or other third party commercial transactions.The standby letter of credit would permit the beneficiary to obtain payment from Pinnacle Financial under certain prescribed circumstances.Subsequently, Pinnacle Financial would then seek reimbursement from the applicant pursuant to the terms of the standby letter of credit. Pinnacle Financial follows the same credit policies and underwriting practices when making these commitments as it does for on-balance sheet instruments.Each customer’s creditworthiness is evaluated on a case-by-case basis, and the amount of collateral obtained, if any, is based on management’s credit evaluation of the customer.Collateral held varies but may include cash, real estate and improvements, marketable securities, accounts receivable, inventory, equipment, and personal property. Page 14 Table of Contents PINNACLE FINANCIAL PARTNERS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) The contractual amounts of these commitments are not reflected in the consolidated financial statements and would only be reflected if drawn upon.Since many of the commitments are expected to expire without being drawn upon, the contractual amounts do not necessarily represent future cash requirements.However, should the commitments be drawn upon and should our customers default on their resulting obligation to us, Pinnacle Financial's maximum exposure to credit loss, without consideration of collateral, is represented by the contractual amount of those instruments. A summary of Pinnacle Financial's total contractual amount for all off-balance sheet commitments at June 30, 2007 is as follows: Commitments to extend credit $542,953,929 Standby letters of credit 62,979,736 At June 30, 2007, the fair value of Pinnacle Financial’s standby letters of credit was $211,000.This amount represents the unamortized fee associated with these standby letters of credit and is included in the consolidated balance sheet of Pinnacle Financial.This fair value will decrease over time as the existing standby letters of credit approach their expiration dates. Various legal claims also arise from time to time in the normal course of business.As of June 30, 2007, management is not aware of any such proceedings against Pinnacle Financial. Note 7. Stock Option Plan and Restricted Shares Pinnacle Financial has two equity incentive plans under which it has granted stock options to its employees to purchase common stock at or above the fair market value on the date of grant and granted restricted share awards to employees and directors.During the first quarter of 2006 and in connection with its merger with Cavalry, Pinnacle Financial assumed a third equity incentive plan, the 1999 Cavalry Bancorp, Inc. Stock Option Plan (the “Cavalry Plan”).All options granted under the Cavalry Plan were fully vested prior to Pinnacle Financial’s merger with Cavalry and expire at various dates between January 2011 and June 2012. As of June 30, 2007, of the approximately 1,902,000 stock options outstanding, 1,225,000 of those options were granted with the intention to be incentive stock options qualifying under Section 422 of the Internal Revenue Code for favorable tax treatment to the option holder while 677,000 options would be deemed non-qualified stock options and thus not subject to favorable tax treatment to the option holder.All stock options under the plans vest in equal increments over five years from the date of grant and are exercisable over a period of ten years from the date of grant. A summary of the activity within the three equity incentive plans during the six months ended June 30, 2007 and information regarding expected vesting, contractual terms remaining, intrinsic values and other matters was as follows: Number Weighted- Average Exercise Price Weighted- Average Contractual Remaining Term (in years) Aggregate Intrinsic Value (1) (000’s) Outstanding at December 31, 2006 1,658,459 $ 12.93 6.4 $ 31,848 Granted 327,843 30.98 Exercised (70,981 ) 7.07 Forfeited (13,188 ) 29.43 Outstanding at June 30, 2007 1,902,133 $ 17.12 6.6 $ 24,262 Outstanding and expected to vest as ofJune 30, 2007 1,859,493 $ 16.90 6.6 $ 24,095 Options exercisable at June 30, 2007 1,028,479 $ 8.80 4.9 $ 21,149 (1) The aggregate intrinsic value is calculated as the difference between the exercise price of the underlying awards and the quoted price of Pinnacle Financial common stock of $29.36 and $33.18 per common share for the approximately 1.3 million and 1.6 million options that were in-the-money at June 30, 2007 and December 31, 2006, respectively. Page 15 Table of Contents PINNACLE FINANCIAL PARTNERS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) During the six months ended June 30, 2007, 175,000 option awards vested at an average exercise price of $15.35 and an intrinsic value of approximately $2.4 million. During the six months ended June 30, 2007, the aggregate intrinsic value of options exercised under the equity incentive plans was $1.66 million determined as of the date of option exercise. As of June 30, 2007, there was approximately $6.64million of total unrecognized compensation cost related to unvested stock options granted under the equity incentive plans. That cost is expected to be recognized over a weighted-average period of 4.0 years. During the three and six months ended June 30, 2007 and 2006, Pinnacle Financial recorded stock-based compensation expense using the Black-Scholes valuation model for awards granted prior to, but not yet vested, as of January 1, 2006 and for stock-based awards granted after January1, 2006.For these awards, Pinnacle Financial has recognized compensation expense using a straight-line amortization method. Stock-based compensation expense has been reduced for estimated forfeitures. The impact on the Company’s results of operations (compensation and employee benefits expense) and earnings per share of recording stock-based compensation in accordance with SFAS No. 123(R) (related to stock option awards) for the three and six months ended June 30, 2007 and 2006 was as follows: Three months ended June 30, 2007 Awards granted withthe intention to be classifiedas incentive stock options Non-qualified stock option awards Total Three months ended June30, 2006 Stock-based compensation expense $ 116,000 $ 341,000 $ 457,000 $ 218,000 Deferred income tax benefit - 134,000 134,000 8,000 Impact of stock-based compensation expense after deferred income tax benefit $ 116,000 $ 207,000 $ 323,000 $ 210,000 Impact on earnings per share: Basic $ 0.01 $ 0.01 $ 0.02 $ 0.01 Fully diluted $ 0.01 $ 0.01 $ 0.02 $ 0.01 Six months ended June 30, 2007 Awards granted withthe intention to be classifiedas incentive stock options Non-qualified stock option awards Total Six months ended June30,2006 Stock-based compensation expense $ 233,000 $ 569,000 $ 801,000 $ 405,000 Deferred income tax benefit - 223,000 223,000 42,000 Impact of stock-based compensation expense after deferred income tax benefit $ 233,000 $ 346,000 $ 578,000 $ 363,000 Impact on earnings per share: Basic $ 0.02 $ 0.02 $ 0.04 $ 0.03 Fully diluted $ 0.01 $ 0.02 $ 0.03 $ 0.03 For purposes of these calculations, the fair value of options granted for the six months ended June 30, 2007 and 2006 was estimated using the Black-Scholes option pricing model and the following assumptions: 2007 2006 Risk free interest rate 4.63% 4.48% Expected life of options 6.50 years 6.50 years Expected dividend yield 0.00% 0.00% Expected volatility 20.8% 23.6% Weighted average fair value $10.13 $9.61 Page 16 Table of Contents PINNACLE FINANCIAL PARTNERS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Pinnacle Financial’s computation of expected volatility is based on weekly historical volatility since September of 2002. Pinnacle Financial used the simplified method in determining the estimated life of stock option issuances.The risk free interest rate of the award is based on the closing market bid for U.S. Treasury securities corresponding to the expected life of the stock option issuances in effect at the time of grant. Additionally, Pinnacle Financial’s 2004 Equity Incentive Plan provides for the granting of restricted share awards and other performance or market-based awards, such as stock appreciation rights.There were no market-based awards or stock appreciation rights outstanding as of June 30, 2007.During the six months ended June 30, 2007, Pinnacle Financial awarded 25,296 shares of restricted common stock to certain executives of Pinnacle Financial.Of these awards, 8,423 are considered granted for financial reporting purposes.The fair value of these awards as of the date of grant was $31.25 per share.The forfeiture restrictions on the restricted shares lapse in three separate traunches should Pinnacle Financial achieve certain earnings and soundness targets over the subsequent three year period.16,873 of the shares awarded on June 30, 2007 are not yet deemed to be granted for financial reporting purposes because the key terms required to be achieved in order for the forfeiture restrictions to lapse have not yet been defined.These terms will be defined in the third quarter of 2007 at the conclusion of Pinnacle Financial’s usual strategic planning process. Compensation expense associated with these restricted share awards is recognized over the time period that the restrictions associated with the awards lapse based on a graded vesting schedule such that each year’s traunche is amortized separately.For the three and six months ended June 30, 2007, Pinnacle Financial recognized approximately $16,000 and $122,000, respectively, in compensation costs attributable to all awards issued prior to June 30, 2007 to certain executives of Pinnacle Financial.During the six months ended June 30, 2007, $89,000 in previously expensed compensation associated with certain traunches of restricted share awards was reversed when Pinnacle Financial determined that the performance targets required to vest the awards were unlikely to be achieved.Accumulated compensation costs since the date these shares were awarded have amounted to approximately $872,000 through June 30, 2007. During 2006, the Board of Directors of Pinnacle Financial awarded 4,400 shares of restricted common stock to the outside members of the board in accordance with their 2006 board compensation package, of which 400 were forfeited.On March 20, 2007, the Board of Directors of Pinnacle Financial awarded 3,230 shares of restricted common stock to the outside members of the board in accordance with their 2007 board compensation package.Each board member received an award of 323 shares.The restrictions on the shares issued in 2007 are expected to lapse on January 18, 2008 if each individual board member meets his or her attendance goals for the various board and board committee meetings to which each member is scheduled to attend during the year ended December 31, 2007.The fair value of these restricted share awards granted to our directors in 2007 as of the date of grant was $30.99 per share.For the six months ended June 30, 2007, Pinnacle Financial recognized approximately $35,000, in compensation costs attributable to these awards. A summary of activity for restricted share awards for the six months ended June 30, 2007 follows: Executive Management Awards Board of Director Awards (number of share awards) Vested Unvested Totals Vested Unvested Totals Balances at December31,2006 20,769 17,500 38,269 - 4,000 4,000 Granted - 8,431 8,431 - 3,230 3,230 Forfeited - Vested 12,755 (12,755 ) - 4,000 (4,000 ) - Balances at June 30, 2007 33,524 13,176 46,700 4,000 3,230 7,230 Page 17 Table of Contents PINNACLE FINANCIAL PARTNERS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) A summary of compensation expense, net of the impact of income taxes, related to restricted stock awards for the three and six months ended June 30, 2007 and 2006, follows: Three months ended June 30, Six months ended June 30, 2007 2006 2007 2006 Stock-based compensation expense $ 16,000 $ 34,000 $ 122,000 $ 127,000 Income tax benefit 6,000 13,000 47,000 50,000 Impact of stock-based compensation expense, net of income tax benefit $ 10,000 $ 21,000 $ 75,000 $ 77,000 Impact on earnings per share: Basic $ 0.00 $ 0.00 $ 0.00 $ 0.01 Fully diluted $ 0.00 $ 0.00 $ 0.00 $ 0.01 Note 8. Regulatory Matters Pinnacle National is subject to restrictions on the payment of dividends to Pinnacle Financial under Federal banking laws and the regulations of the Office of the Comptroller of the Currency.Pinnacle Financial is also subject to limits on payment of dividends to its shareholders by the rules, regulations and policies of Federal banking authorities.Pinnacle Financial has not paid any cash dividends since inception, and it does not anticipate that it will consider paying dividends until Pinnacle National generates sufficient capital from operations to support both anticipated asset growth and dividend payments. Pinnacle Financial and Pinnacle National are subject to various regulatory capital requirements administered by Federal banking agencies. Failure to meet minimum capital requirements can initiate certain mandatory, and possibly additional discretionary actions, by regulators that, if undertaken, could have a direct material effect on the financial statements. Under capital adequacy guidelines and the regulatory framework for prompt corrective action, Pinnacle Financial and Pinnacle National must meet specific capital guidelines that involve quantitative measures of the assets, liabilities, and certain off-balance-sheet items as calculated under regulatory accounting practices. Pinnacle Financial’s and Pinnacle National’s capital amounts and classification are also subject to qualitative judgments by the regulators about components, risk weightings, and other factors. Page 18 Table of Contents PINNACLE FINANCIAL PARTNERS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Quantitative measures established by regulation to ensure capital adequacy require Pinnacle Financial and Pinnacle National to maintain minimum amounts and ratios of Total and Tier I capital to risk-weighted assets and of Tier I capital to average assets. Management believes, as of June 30, 2007 and December 31, 2006, that Pinnacle Financial and Pinnacle National met all capital adequacy requirements to which they are subject.To be categorized as well-capitalized, Pinnacle National must maintain minimum Total risk-based, Tier I risk-based, and Tier I leverage ratios as set forth in the following table.Pinnacle Financial and Pinnacle National’s actual capital amounts and ratios are presented in the following table (dollars in thousands): Actual Minimum Capital Requirement Minimum To Be Well-Capitalized Under Prompt Corrective Action Provisions Amount Ratio Amount Ratio Amount Ratio At June 30, 2007 Total capital to risk weighted assets: Pinnacle Financial $ 217,400 11.3 % $ 153,707 8.0 % not applicable Pinnacle National $ 194,373 10.1 % $ 153,431 8.0 % $ 191,754 10.0 % Tier I capital to risk weighted assets: Pinnacle Financial $ 200,025 10.4 % $ 76,854 4.0 % not applicable Pinnacle National $ 176,988 9.2 % $ 76,715 4.0 % $ 115,052 6.0 % Tier I capital to average assets (*): Pinnacle Financial $ 200,025 9.5 % $ 84,342 4.0 % not applicable Pinnacle National $ 176,988 8.4 % $ 84,381 4.0 % $ 105,477 5.0 % At December 31, 2006 Total capital to risk weighted assets: Pinnacle Financial $ 202,881 11.8 % $ 137,638 8.0 % not applicable Pinnacle National $ 175,159 10.2 % $ 137,340 8.0 % $ 171,676 10.0 % Tier I capital to risk weighted assets: Pinnacle Financial $ 186,763 10.9 % $ 68,819 4.0 % not applicable Pinnacle National $ 159,031 9.3 % $ 68,670 4.0 % $ 103,005 6.0 % Tier I capital to average assets (*): Pinnacle Financial $ 186,763 9.5 % $ 79,021 4.0 % not applicable Pinnacle National $ 159,031 8.1 % $ 79,056 4.0 % $ 98,820 5.0 % (*) Average assets for the above calculations were based on the most recent quarter. Note 9. Business Segment Information Pinnacle Financial has four reporting segments comprised of commercial banking, trust and investment services, mortgage origination and insurance services.Pinnacle Financial’s primary segment is commercial banking which consists of commercial loan and deposit services as well as the activities of Pinnacle National’s branch locations.Pinnacle Financial’s segments were changed in 2006 as a result of the acquisition of Cavalry to include Trust within the Investment Services segment and to add a new segment for Insurance Services.Trust and investment services include trust services offered by Pinnacle National and all brokerage and investment activities associated with Pinnacle Asset Management, an operating unit within Pinnacle National.Mortgage origination is also a separate unit within Pinnacle National and focuses on the origination of residential mortgage loans for sale to investors in the secondary residential mortgage market.Insurance Services reflect the activities of Pinnacle National’s wholly owned subsidiary, Miller and Loughry Insurance Services, Inc.Miller and Loughry is a general insurance agency located in Murfreesboro, Tennessee and is licensed to sell various commercial and consumer insurance products. The following tables present financial information for each reportable segment as of June 30, 2007 and 2006 and for the three and six months ended June 30, 2007 and 2006 (dollars in thousands): Page 19 Table of Contents PINNACLE FINANCIAL PARTNERS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Commercial Banking Trust and Investment Services Mortgage Origination Insurance Services Total Company For the three months ended June 30, 2007: Net interest income $ 17,661 $ - $ - $ - $ 17,661 Provision for loan losses 900 - - - 900 Noninterest income 2,851 1,122 949 630 5,552 Noninterest expense 12,558 816 643 467 14,484 Income tax expense 2,099 120 120 64 2,403 Net income $ 4,955 $ 186 $ 186 $ 99 $ 5,426 For the three months ended June 30, 2006: Net interest income $ 16,898 $ - $ - $ (3 ) $ 16,895 Provision for loan losses 1,707 - - - 1,707 Noninterest income 2,357 941 453 629 4,380 Noninterest expense 11,776 568 317 444 13,105 Income tax expense 1,854 148 55 84 2,141 Net income $ 3,918 $ 225 $ 81 $ 98 $ 4,322 Commercial Banking Trust and Investment Services Mortgage Origination Insurance Services Total Company For the six months ended June 30, 2007: Net interest income $ 34,743 $ - $ - $ - $ 34,743 Provision for loan losses 1,688 - - - 1,688 Noninterest income 5,498 2,236 1,570 1,273 10,577 Noninterest expense 23,955 1,617 1,130 906 27,608 Income tax expense 4,433 243 173 147 4,996 Net income $ 10,165 $ 376 $ 267 $ 220 $ 11,028 For the six months ended June 30, 2006: Net interest income $ 26,402 $ - $ - $ - $ 26,402 Provision for loan losses 2,094 - - - 2,094 Noninterest income 3,423 1,370 741 894 6,428 Noninterest expense 18,492 940 482 520 20,434 Income tax expense 2,937 169 102 160 3,368 Net income $ 6,302 $ 261 $ 157 $ 214 $ 6,934 As of June 30, 2007: End of period assets $ 2,306,150 $ - $ 4,973 $ 4,204 $ 2,315,327 As of December 31, 2006: End of period assets $ 2,132,615 $ - $ 5,654 $ 3,918 $ 2,142,187 Note 10. Investments in Unconsolidated Subsidiaries and Other Entities On December 29, 2003, the Company established PNFP Statutory Trust I; on September 15, 2005 the Company established PNFP Statutory Trust II; and on September 7, 2006 the Company established PNFP Statutory Trust III (“Trust I”; “Trust II”; “Trust III” or collectively, the “Trusts”).All are wholly-owned statutory business trusts.Pinnacle Financial is the sole sponsor of the Trusts and acquired each Trust’s common securities for $310,000, $619,000 and $619,000, respectively.The Trusts were created for the exclusive purpose of issuing 30-year capital trust preferred securities (“Trust Preferred Securities”) in the aggregate amount of $10,000,000 for Trust I; $20,000,000 for Trust II;and $20,000,000 for Trust III and using the proceeds to acquire junior subordinated debentures (“Subordinated Debentures”) issued by Pinnacle Financial. The sole assets of the Trusts are the Subordinated Debentures.Pinnacle Financial’s aggregate $1,548,000 investment in the Trusts is included in investments in unconsolidated subsidiaries and other entities in the accompanying consolidated balance sheet at June 30, 2007 and the $51,548,000 obligation of Pinnacle Financial is reflected as subordinated debt at June 30, 2007. The Trust I Preferred Securities bear a floating interest rate based on a spread over 3-month LIBOR (8.16% at June 30, 2007) which is set each quarter and mature on December 30, 2033. The Trust II Preferred Securities bear a fixed interest rate of 5.848% per annum thru September 30, 2010 after which time the securities will bear a floating rate set each quarter based on a spread over 3-month LIBOR.The Trust II securities mature on September 30, 2035.
